Judgment, Supreme Court, New York County (Barbara Jaffe, J), entered May 22, 2012, denying the petition to annul a determination of respondent Department of Buildings (DOB), which denied petitioner’s application for a master plumber’s license, *591and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
DOB’s determination that petitioner failed to supply satisfactory proof of at least seven years of experience “in the design and installation of plumbing systems” within the previous 10 years had a rational basis (Administrative Code of City of NY § 28-408.3.1 [1]; see Matter of Rasole v Department of Citywide Admin. Servs., 83 AD3d 509 [1st Dept 2011]). DOB heard, and declined to credit, petitioner’s assertion that he worked full-time as a plumber while attending college full-time, and this credibility determination is entitled to deference (see Matter of Berenhaus v Ward, 70 NY2d 436, 443 [1987]). DOB’s determination is further supported by the limited earnings revealed by petitioner’s tax records and his inability to provide details about the nature of his work during the relevant time period (see Matter of Blatt v New York City Dept. of City wide Admin. Servs., 12 AD3d 164 [1st Dept 2004]).
Concur—Andrias, J.E, Acosta, Freedman, Richter and Gische, JJ.